Exhibit 10.1 TWO RIVER COMMUNITY BANK INCENTIVE BONUS PROGRAM Effective January 1, 2014 TWO RIVER COMMUNITY BANK INCENTIVE BONUS PROGRAM ARTICLE 1 - PURPOSES OF THE PLAN The Two River Community Bank Incentive Bonus Program is intended to provide a bonus opportunity to eligible Participants to assist the Bank and Bancorp in meeting and exceeding the Bank’s and Bancorp’s financial goals as well as a Participant’s individual performance goals. By offering the potential to earn additional compensation beyond base salary, the Bank and Bancorp also intend that the goal of providing a competitive total compensation program for Participants will be achieved, thereby assisting in attracting, retaining and motivating each Participant. ARTICLE 2 - DEFINITIONS 2.1 “ Award .” A bonus, payable to a Participant as determined by the Committee, in accordance with the provisions of the Plan. 2.2 “ Bancorp .” Two River Bancorp, the parent company of the Bank. 2.3 “ Bank .” Two River Community Bank. 2.4 “ Board .” The Board of Directors of Bancorp. 2.5 “ Budgeted Pre-Tax Income Target .” Bancorp’s consolidated budgeted pre-tax income after payment of dividends, as determined by the Committee for each Plan Year. 2.6 “
